UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7504



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GLENN LEE WILLIAMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-95-136-F; CA-98-513-5-F)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glenn Lee Williams, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Glenn Williams appeals from the district court’s order

denying his motion to amend his petition filed under 28 U.S.C.

§ 2255 (2000).        Williams also asserts that in the order denying his

motion    to    amend   the     district    court       improperly    permitted      the

Government to file a motion for summary judgment in his habeas

litigation.      The district court has since granted summary judgment

in favor of the Government and dismissed his motion.

               We have reviewed the record and conclude that Williams

has     not    made   “a   substantial       showing       of   the   denial    of     a

constitutional        right.”      28   U.S.C.      §    2253(c)(2)    (2000);       see

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.

2001).

               We therefore deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions        are   adequately     presented      in    the

materials before the court and argument would not aid in the

decisional process.



                                                                          DISMISSED




                                        - 2 -